Citation Nr: 0639344	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  98-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1970 with prior active service of over three years.  He died 
in February 1998, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a October 2003 decision, the Board denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  She appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2006 Order, 
the Court set aside the Board's decision and remanded the 
matter to the Board for reasons set forth in the Order, as 
will be discussed herein below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant claims that the veteran died of a brain tumor 
and chordoma of the sacral area was related to his active 
service through his exposure to Agent Orange.  

The death certificate, dated in February 1998, indicates that 
the immediate cause of the veteran's death was a brain tumor, 
characterized as a possible glioma; other significant 
conditions that contributed to his death but did not result 
in the underlying cause were those of chordoma of the sacral 
area and history of extensive Agent Orange exposure.  

The record also contains two statements, dated in October 
1999 and April 2003, in which the veteran's personal 
physician expressed the opinion that the cause of the 
veteran's death from cancer resulted from his exposure to 
Agent Orange in Vietnam.  

In its decision in October 2003, the Board denied the 
appellant's claim, concluding that the veteran's brain tumor 
was unrelated to exposure to Agent Orange.  In so deciding, 
the Board relied in part on a February 1998 medical opinion 
in which a VA physician expressed the opinion that the 
veteran's brain tumor - probable glioma, as denoted on the 
death certificate, referred to a glioblastoma, astrocytoma, 
or oligodendroglioma, was the kind of brain tumor that was 
specifically excluded from presumptive service connection on 
the basis of exposure to Agent Orange.  The Board also 
observed that the National Academy of Sciences (NAS) 
specifically found that brain tumors and bone cancers were 
not associated with exposure to Agent Orange.  68 Fed. Reg. 
27630-27641 (2003).  In its decision, the Board placed 
significant probative value on the opinion of the VA 
physician in light of the study by the NAS.  

In the Order of May 2006, the Court found that the Board 
directly relied upon the NAS study to give more probative 
weight to the medical opinion upon which the Board based its 
conclusion.  The Court further observed that there was no 
evidence in the record that the VA or Board provided the 
appellant with any notice of the Board's reliance on the NAS 
study or with an opportunity to respond to it prior to the 
October 2003 Board decision.  The Court stated that such 
failure to provide notice was a violation of the appellant's 
due process.  

To ensure due process and compliance with the Court's Order, 
the case is REMANDED for the following action:

1. Furnish the appellant a copy of 68 Fed. 
Reg. 27630-27641 (2003), pertaining to the 
study of the National Academy of Sciences, 
which has been added to the file.   

2. Ask the appellant to furnish additional 
evidence concerning the rationale 
underlying the opinion expressed by the 
veteran's physician, which related the 
cause of the veteran's death from cancer 
to exposure to Agent Orange.  Such 
evidence should include any medical or 
scientific study relied on. 

3. After the above development is 
completed, adjudicate the appellant's 
claim, based on the entire evidentiary 
record.  If the benefit sought on appeal 
is denied, furnish the appellant a 
supplemental statement of the case and 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

